Curia, fer
Wardlaw, J.
This court is satisfied with the refusal of the motion for non-suit, and with all the instructions given to the jury; remarking that the report of the instructions does not sustain some of the allegations in the grounds of appeal.
The case is a highly interesting one. It is all-important to the defendant that he ^hould'not be held bound by the marriage contract, if he has never entered into it. It is to the wife, and to society afi large, important that the contract, if once made, should be preserved indissoluble. The marriage contract having been in form properly made, the whole case turned upon the question of the defendant’s capacity. That question was fully argued, and fairly submitted to the jury. The reading of the testimony as a whole, may produce an impression favorable to the defendant’s motion ; but the court cannot know what portions of the testimony the jury believed. There were many witnesses, of various appearance, and no doubt of various character. Perhaps a narration of the truth as the jury saw it, would require parts of the testimony which impress the reader most to be expunged, and other parts, which seem of slight import, to be dwelt upon as most important. Another trial might increase the great number of witnesses which were examined, and might produce perjuries, (of which, on both sides, there have already been frequent and strong imputations,) but is not likely to add to the information necessary for attaining the truth of the question. This court must, then, in this case, (as it does in most other cases of verdicts found upon facts submitted to a jury,) confirm the determination of the tribunal to which it properly belongs to answer all questions of fact.
The motion is dismissed.
Richardson, O’Neall, Evans, Butler and Frost, , JJ. concurred.